Citation Nr: 1734430	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation of bilateral hearing loss in excess of 0 percent prior to August 8, 2012.

2. Entitlement to an evaluation of bilateral hearing loss in excess of 10 percent after August 8, 2012 and prior to November 14, 2014.

3. Entitlement to an evaluation of bilateral hearing loss in excess of 70 percent after November 14, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1944 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board remanded the issue of whether a reduction from a 10 percent to a noncompensable evaluation for service-connected bilateral hearing loss was proper for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the August 2012 remand, the RO issued a statement of the case in February 2013.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2011 rating decision on appeal and the August 2012 remand addressed the issue of whether a reduction from a 10 percent to a noncompensable evaluation for service-connected bilateral hearing loss was proper.  While the case was in remand status, a July 2015 rating decision increased the evaluation of bilateral hearing loss to 70 percent effective May 8, 2015.  A December 2016 rating decision found that there was clear and unmistakable error in the July 2015 rating decision in (1) not increasing hearing loss to 70 percent disabling effective November 14, 2014, and (2) not increasing hearing loss to 10 percent disabling effective August 8, 2012.  Accordingly, a December 2016 supplemental statement of the case (SSOC) recharacterized the issues as follows: (1) entitlement to an evaluation of bilateral hearing loss in excess of 0 percent prior to August 8, 2012; (2) entitlement to an evaluation of bilateral hearing loss in excess of 10 percent between August 8, 2012 and November 14, 2014; and (3) entitlement to an evaluation of bilateral hearing loss in excess of 70 percent after November 14, 2014.  In the December 2016 SSOC, the RO found that higher evaluations for bilateral hearing loss were not established as to all three periods.  The Board has recharacterized the appealed issues on the cover page accordingly.  

In his February 2013 substantive appeal, the Veteran requested a Board hearing.  Although a hearing was scheduled for June 2017, the Veteran withdrew the hearing loss appeal and his request for a Board hearing in a June 2017 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in a written and signed statement, that he wished to withdraw his hearing loss appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in June 2017, the Veteran submitted a written and signed statement wherein he withdrew the appealed issues.  The Veteran's representative reaffirmed the Veteran's June 2017 statement in an August 2017 motion to withdraw the appeal.  Therefore, since the Veteran's statement occurred prior to the promulgation of a Board decision and constitutes a formal withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review the appeal.


ORDER

The appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


